                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


JAMES M. DAILEY,

      Petitioner,

v.                                                Case No. 8:07-cv-1897-T-02AAS

SECRETARY, FLORIDA
DEPARTMENT OF CORRECTIONS
and ATTORNEY GENERAL, STATE
OF FLORIDA,

     Respondents.
__________________________________/

                    ORDER DENYING STAY OF EXECUTION

      This matter is before the Court on Petitioner James Dailey’s Motion for a

Temporary Stay of Federal Habeas Proceedings Pending the Eleventh Circuit’s

Disposition of Collins v. Secretary (Dkt. 95) in which he moves the Court to stay

his execution pending the resolution of Collins v. Sec’y. Fla. Dep’t. of Corr., No.

17-13207-F (11th Cir.). This Court denies the motion.

                                     Discussion

      Petitioner seeks a stay of federal habeas proceedings pending the resolution

of Collins v. Sec’y. Fla. Dept. of Corr., No. 17-13207-F (11th Cir.). In Collins, the

Eleventh Circuit intends to re-examine the appropriateness of a freestanding claim

of actual innocence in federal habeas proceedings. See Collins v. Sec’y. Fla. Dept.
of Corr., No. 17-13207-F, 2019 WL 3209880, at *2 (11th Cir. Mar. 12, 2019).

Petitioner argues the possibility of the Eleventh Circuit recognizing actual

innocence claims as cognizable in federal habeas proceedings is enough to stay this

matter pending the eventual decision in that case.

      Yet, as the United States Supreme Court has noted “a claim of ‘actual

innocence’ is not itself a constitutional claim.” Herrera v. Collins, 506 U.S. 390,

404 (1993). The Supreme Court has never held that a prisoner is “entitled to habeas

relief based on a freestanding claim of actual innocence.” McQuiggin v. Perkins,

569 U.S. 383, 392 (2013). At best, the Supreme Court assumed “for the sake of

argument . . . that in a capital case a truly persuasive demonstration of ‘actual

innocence’ made after trial would render the execution of a defendant

unconstitutional, and warrant federal habeas relief if there were no state avenue

open to process such a claim.” Herrera, 506 U.S. at 417.

      The issue of whether such a claim is cognizable in federal habeas corpus is

immaterial in this case, because even if the Eleventh Circuit recognized such a

claim, Mr. Dailey does not qualify. Mr. Dailey has fallen far short of showing that

he is actually innocent. Of course, the Supreme Court has never decided what the

precise burden of proof for a freestanding actual innocence claim would be. That

said, the Supreme Court has indicated that it would necessarily be harder to

establish a freestanding actual innocence claim than it is to establish actual
innocence under the fundamental miscarriage of justice exception to the procedural

default doctrine. See House v. Bell, 547 U.S. 518, 554–55 (2006). To satisfy this

lesser standard, Mr. Dailey would have to prove that “it is more likely than not that

no reasonable juror would have found petitioner guilty beyond a reasonable

doubt.” Schlup v. Delo, 513 U.S. 298, 327 (1995).

       This Court has reviewed the entire record in this matter, closely. The entire

record does not suggest the actual innocence of Mr. Dailey. Although only two

persons alive know for certain what happened at the Lover’s Lane area that night—

where Dailey had visited prior—the entire record here suggests the State had a

sufficient case against Mr. Dailey and the jury returned a rational verdict.

       The trial transcript of the two jailhouse librarians, who passed and

surreptitiously xeroxed notes between Mr. Dailey and codefendant Pearcy; Mr.

Dailey’s flight to Miami the next morning after visiting a laundromat and car wash;

and eventual flight to Tucson, were an important part of the State’s case. The

barhopping and marijuana smoking with the fourteen-year-old victim—and her

dancing with Pearcy but rebuffing the forty-year-old Dailey—is notable. Dkt. 33

D-3 at 15.1 Mr. Dailey’s early morning appearance back at the house with trousers

wet in the crotch area and no shirt (carrying a bundle) remains inexplicable; yet, it



1
 Testimony of James Dailey in State Post-Conviction Hearing, State v. Dailey, Case No. 85-
7084 (Fla. Cir. Ct. March 19, 2003).
is consistent with someone holding a bled-out girl underwater to drown. Dailey’s

post-trial testimony about his wet pants strains credulity: Dailey testified that

Pearcy retrieved Dailey from bed sometime in the early morning hours—after the

day of drinking and marijuana smoking—to go out to the Belleair Causeway for

more imbibing, and there Mr. Dailey threw a frisbee first with himself and then

with Pearcy, becoming wet when he retrieved it from the water. Dkt. 33 D-3 at 18.

      Additionally, the Motion suggests as part of the actual innocence claim that

the codefendant Pearcy confessed that Pearcy alone committed the murder. Dkt. 95

at 2. This not accurate. While Mr. Dailey’s counsel did file a Pearcy affidavit to

that effect in this record, when Pearcy was examined in the ensuing evidentiary

hearing he receded from any such claim. Dailey v. State, 279 So. 3d 1208, 1213–14

(Fla. 2019).

      Beyond that, any suggestion that Pearcy is a credible witness is a stretch.

Over the years Pearcy has changed his account of what happened that night

numerous times. And even then, Pearcy has never testified while under oath and

subject to cross-examination that Mr. Dailey was not involved in the murder—

despite seemingly no incentive to withhold exculpatory information. Each time Mr.

Dailey’s counsel has called him to testify about the newly discovered evidence of

his signed affidavits he has either refused to testify or said the affidavit was not
accurate. Id.; Dailey v. State, 965 So. 2d 38, 45–46 (Fla. 2007); Dkt. 33 D-2 at 45–

46.

      Accordingly, even if the Eleventh Circuit were to recognize actual innocence

as a federal habeas claim, Mr. Dailey is unlikely to be able to meet this high

burden. Thus, the Motion (Dkt. 95) is denied with prejudice.

      DONE AND ORDERED at Tampa, Florida, on December 2, 2019.

                                       /s/ William F. Jung
                                       WILLIAM F. JUNG
                                       UNITED STATES DISTRICT JUDGE


COPIES FURNISHED TO:
Counsel of Record
